ICJ_152_SanJuanRiver_NIC_CRI_2014-02-03_ORD_01_NA_00_EN.txt.                             COUR INTERNATIONALE DE JUSTICE


                               RECUEIL DES ARRÊTS,
                        AVIS CONSULTATIFS ET ORDONNANCES


              CONSTRUCTION D’UNE ROUTE AU COSTA RICA
                    LE LONG DU FLEUVE SAN JUAN
                            (NICARAGUA c. COSTA RICA)


         CERTAINES ACTIVITÉS MENÉES PAR LE NICARAGUA
                 DANS LA RÉGION FRONTALIÈRE
                            (COSTA RICA c. NICARAGUA)


                           ORDONNANCE DU 3 FÉVRIER 2014




                                   2014
                            INTERNATIONAL COURT OF JUSTICE


                             REPORTS OF JUDGMENTS,
                          ADVISORY OPINIONS AND ORDERS


                   CONSTRUCTION OF A ROAD IN COSTA RICA
                        ALONG THE SAN JUAN RIVER
                            (NICARAGUA v. COSTA RICA)


         CERTAIN ACTIVITIES CARRIED OUT BY NICARAGUA
                     IN THE BORDER AREA
                            (COSTA RICA v. NICARAGUA)


                             ORDER OF 3 FEBRUARY 2014




3 CIJ1059.indb 1                                             5/12/14 09:03

                                            Mode officiel de citation :
                       Construction d’une route au Costa Rica le long du fleuve San Juan
                    (Nicaragua c. Costa Rica) — Certaines activités menées par le Nicaragua
                              dans la région frontalière (Costa Rica c. Nicaragua),
                            ordonnance du 3 février 2014, C.I.J. Recueil 2014, p. 140




                                               Official citation :
                         Construction of a Road in Costa Rica along the San Juan River
                     (Nicaragua v. Costa Rica) — Certain Activities Carried Out by Nicara‑
                              gua in the Border Area (Costa Rica v. Nicaragua),
                             Order of 3 February 2014, I.C.J. Reports 2014, p. 140




                                                                               1059
                                                                No de vente:
                   ISSN 0074-4441                               Sales number
                   ISBN 978-92-1-071175-3




3 CIJ1059.indb 2                                                                              5/12/14 09:03

                                                        3 FÉVRIER 2014

                                                        ORDONNANCE




                     CONSTRUCTION D’UNE ROUTE AU COSTA RICA
                           LE LONG DU FLEUVE SAN JUAN
                            (NICARAGUA c. COSTA RICA)

                   CERTAINES ACTIVITÉS MENÉES PAR LE NICARAGUA
                           DANS LA RÉGION FRONTALIÈRE
                            (COSTA RICA c. NICARAGUA)




                      CONSTRUCTION OF A ROAD IN COSTA RICA
                           ALONG THE SAN JUAN RIVER
                            (NICARAGUA v. COSTA RICA)

                   CERTAIN ACTIVITIES CARRIED OUT BY NICARAGUA
                               IN THE BORDER AREA
                            (COSTA RICA v. NICARAGUA)




                                                    3 FEBRUARY 2014

                                                          ORDER




3 CIJ1059.indb 3                                                         5/12/14 09:03

                                                                                      140




                                INTERNATIONAL COURT OF JUSTICE

                                                                                              2014
                                                 YEAR 2014                                3 February
                                                                                         General List
                                                                                        Nos. 152 and 150
                                               3 February 2014

                 CONSTRUCTION OF A ROAD IN COSTA RICA
                      ALONG THE SAN JUAN RIVER
                                     (NICARAGUA v. COSTA RICA)


         CERTAIN ACTIVITIES CARRIED OUT BY NICARAGUA
                     IN THE BORDER AREA
                                     (COSTA RICA v. NICARAGUA)




                                                  ORDER


                 Present : President Tomka ; Vice‑President Sepúlveda‑Amor ; Judges
                           Owada, Abraham, Bennouna, Skotnikov, Cançado
                           Trindade, Yusuf, Greenwood, Xue, Donoghue, Gaja,
                           Sebutinde, Bhandari ; Registrar Couvreur.



                     The International Court of Justice,
                    Composed as above,
                    After deliberation,
                    Having regard to Article 48 of the Statute of the Court and to Arti-
                 cles 31, 44, 45, paragraph 2, 48 and 49 of the Rules of Court,
                    Having regard to the Application filed in the Registry of the Court on
                 22 December 2011, whereby the Republic of Nicaragua instituted
                 proceedings against the Republic of Costa Rica “for violations of
                 ­

                                                                                        4




3 CIJ1059.indb 137                                                                               5/12/14 09:03

                       construction of a road — certain activities (ord. 3 II 14) 141

                 ­Nicaraguan sovereignty and major environmental damages on its terri-
                 tory”, contending, in particular, that Costa Rica was carrying out major
                 works along most of the border area between the two countries along the
                 San Juan River, namely the construction of a road, with grave environ-
                 mental consequences,
                     Having regard to the Order of 23 January 2012, whereby the Court
                 fixed 19 December 2012 and 19 December 2013 as respective time‑limits
                 for the filing of a Memorial by Nicaragua and a Counter‑Memorial by
                 Costa Rica,
                     Having regard to the Memorial and Counter‑Memorial filed by the
                 Parties within the time‑limits thus fixed,
                     Having regard to the two Orders of 17 April 2013, whereby the Court
                 joined the proceedings in that case with those in the case concerning Cer‑
                 tain Activities Carried Out by Nicaragua in the Border Area (Costa Rica v.
                 Nicaragua), which had been instituted by Costa Rica against Nicaragua
                 on 18 November 2010 ;
                     Whereas, at a meeting held by the President of the Court with the rep-
                 resentatives of the Parties on 22 January 2014, pursuant to Article 31 of
                 the Rules of Court, the Agent of Nicaragua, citing the wealth of new
                 material produced by Costa Rica in its Counter‑Memorial and the need
                 for his Government to consider this in depth, in particular by carrying
                 out surveys on the ground, asked the Court to authorize the submission
                 of a Reply by the Applicant and a Rejoinder by the Respondent ; whereas
                 the Agent of Nicaragua proposed that his Government should be given a
                 period of approximately ten months in order to prepare its Reply ; and
                 whereas the Co‑Agent of Costa Rica stated that the holding of a second
                 round of written pleadings was neither necessary nor desirable, since it
                 would unduly delay the Court’s decision on the merits in the cases in
                 question, and proposed that Nicaragua simply be given the possibility of
                 filing additional documents in response to the new material supplied by
                 Costa Rica, on the understanding that the latter would have the opportu-
                 nity to comment on them ;
                     Having regard to the need for Nicaragua to be able to make, in an
                 appropriate manner, such observations as it wishes on the new material
                 produced by Costa Rica, and to the need for the latter to be able to pres-
                 ent its views on those observations in identical conditions,

                   Authorizes the submission of a Reply by the Republic of Nicaragua
                 and a Rejoinder by the Republic of Costa Rica ;
                   Fixes as follows the time‑limits for the filing of those pleadings :

                     For the Reply of the Republic of Nicaragua, 4 August 2014 ;
                     For the Rejoinder of the Republic of Costa Rica, 2 February 2015 ; and

                                                                                         5




3 CIJ1059.indb 139                                                                            5/12/14 09:03

                       construction of a road — certain activities (ord. 3 II 14) 142

                     Reserves the subsequent procedure for further decision.

                    Done in French and in English, the French text being authoritative, at
                 the Peace Palace, The Hague, this third day of February, two thousand
                 and fourteen, in three copies, one of which will be placed in the archives
                 of the Court and the others transmitted to the Government of the Repub-
                 lic of Nicaragua and the Government of the Republic of Costa Rica,
                 respectively.

                                                               (Signed) Peter Tomka,
                                                                         President.
                                                           (Signed) Philippe Couvreur,
                                                                         Registrar.




                                                                                         6




3 CIJ1059.indb 141                                                                            5/12/14 09:03

3 CIJ1059.indb 143   5/12/14 09:03

